                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KATHLEEN HICKEY,                                   No. 4:18-CV-01793

               Plaintiff.                          (Judge Brann)

       v.

THOMAS MCGINLEY,
KAREN MERRITT-SCULLY,
MICHAEL MOCLOCK, M.D.
KEVIN MEITZLER, R.N.,
DENISE AUSTEEL, R.N.,
BRIAN DAVIS, PA-C,
RENEE KERR, L.P.N.,

               Defendants.

                                      ORDER

                                DECEMBER 17, 2018

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Michael Moclock’s Motion to Dismiss, ECF No. 4, is

GRANTED as follows:

  1.        Plaintiff’s claim for punitive damages against Dr. Moclock are

            DISMISSED WITHOUT PREJUDICE.

  2.        Plaintiff’s Eighth Amendment claim against Dr. Moclock, ECF No. 1 ¶¶

            172-215, is DISMISSED WITHOUT PREJUDICE.

  3.        Within seven (7) days of the date of this Order, Plaintiff may file an

            amended complaint to correct the deficiencies identified in the
accompanying Memorandum Opinion. If Plaintiff fails to file an amended

complaint, Defendant’s Answer is due no later than twenty-one (21) days

from the date of this Order.

                                 BY THE COURT:


                                 s/ Matthew W. Brann
                                 Matthew W. Brann
                                 United States District Judge
